George W. Draper III, Judge,
dissenting.
I respectfully dissent from the principal opinion in that I believe the trial court did not err in granting summary judgment in favor of Kenneth Nelson (hereinafter, “Attorney”) and Sandra Nelson (hereinafter, “Nelson”). Following multiple years of discovery, Eric Williams (hereinafter, “Williams”) failed to present evidence demonstrating that he had a legally pro-tectable interest in the ownership of Betty Reynolds’ (hereinafter, “Decedent”) accounts that did not pass through probate. Accordingly, I would affirm the trial court’s judgment. -
Substitute briefs
The principal opinion aptly notes that Williams’ substitute brief in this case is less than a model of clarity and fails to comply with Rule 83.08. However, the principal opinion then decides, without authority, to dismiss Williams’ substitute brief and review the claims he made in his court of appeals brief. The principal opinion’s renegade decision to do so creates a broader review of Williams’ claims than this Court’s rules provide.
Rule 83.08(b) clearly provides that, “Any material included in the court of appeals brief that is not included in the substitute brief is abandoned.” Williams’ substitute brief challenges only three UMB Bank certificates of deposit. Williams’ original appellate brief challenges, and the principal opinion addresses, seven accounts. Clearly, since Williams limited the claims in his substitute brief filed in this Court to the three UMB Bank certificates of deposit, those are the only challenged assets properly before this Court; any other claim regarding any other account has been abandoned. See State v. Davidson, 982 S.W.2d 238, 243 n. 2 (Mo. banc 1998); Kauzlarich v. Atchison, Topeka, and Santa, Fe Ry. Co., 910 S.W.2d 254, 256 (Mo. banc 1995); State v. Doolittle, 896 S.W.2d 27, 28 n. 1 (Mo. banc 1995).
The principal opinion’s action, while not supported by authority, also detrimentally affects an opposing party’s position upon the reinstatement of Williams’ court of appeals’ brief. Nelson and Attorney could have varied their response to the substitute brief. Nelson and Attorney could be prejudiced by this Court’s reinstatement of the court of appeals’ brief in that they would be precluded from responding to the exact arguments presented to this Court in Williams’ substitute brief.
In this case, the substitute briefs points on appeal addressed the court of appeals’ opinion, which is incorrect as the principal opinion notes. However, the arguments in the substitute brief were understandable and did not rise to the level necessitating striking of the brief, especially considering the opposing party was able to discern *440those arguments and respond properly. Cf. Kim v. Kim, 431 S.W.3d 524, 526 (Mo.App.W.D.2014) (dismissing a brief only when the court could not conduct a review of the case without becoming the party’s advocate); Executive Bd. of Missouri Baptist Convention v. Windermere Baptist Conference Center, Inc., 430 S.W.3d 274, 286 (Mo.App.S.D.2014) (same); and Richard v. Wells Fargo Bank, N.A., 418 S.W.3d 468, 476 (Mo.App.E.D.2013) (recognizing deficiencies in the brief but review was not so hampered that the court would advocate for the appellant).
Background
The principal opinion notes that Decedent changed her will in 2006. At that time, the primary change Decedent made to her will was to the beneficiaries. Her prior will contained three beneficiaries, while the 2006 will designated only two: Williams and Nelson. Decedent indicated she was doing so because she wanted to replace the beneficiaries with younger people. This change also increased Williams’ share of her will from one-third to one-half. Not surprisingly, Williams does not challenge this change to Decedent’s estate planning as being unduly influenced. Williams asserts any undue influence exercised upon Decedent began twenty-two days later.
The principal opinion highlights several facts, which while not technically inaccurate, bias the ultimate outcome of its decision. While neither o'f these distinctions directly implicate the issues on appeal, the principal opinion has highlighted this limited factual background further advocating for and supplementing Williams’ position, which was not raised before this Court in his substitute brief.
At the time of Decedent’s death in April 2010, the principal opinion asserts that “her will was of little practical significance because she had few assets that became part of her probate estate.” (Op. at 428). The principal opinion insinuates that Decedent’s subsequent changes to her estate intentionally divested funds and assets away from her probate estate and into non-probate assets and these changes were an anomaly. Yet, this is contrary to the record. Williams set forth facts demonstrating that Decedent’s 2000 will contained $5,000 or less of assets, while there was over $464,000 in accounts with POD or joint tenancy designations. At the time of her death, Decedent’s will still contained few assets and there were over $456,000 in nonprobate assets.
Further, the principal opinion makes note of the diminished value of a specific account between April 2000 and April 2010. The legal file does not state Decedent’s age at the time she died, but all indications were that she was an elderly woman at the time of her death. Accordingly, it is natural that an account would diminish in value as she drew money from it to support herself. Given the recent state of the economy and the low interest rates, many who used to draw only interest off of financial accounts for expenses had to reach into the capital, which decreases the amount of the account. There was no indication that Decedent was gainfully employed after her retirement from the Kansas City Police Credit Union. There was no indication in the record that any of the accounts were mismanaged or the funds misappropriated.1 This is a red-herring meant to cast Nelson and Attor*441ney’s alleged influence over Decedent in a more sinister light.
Undue Influence
Viewing the record in the light most favorable to the party against whom judgment was entered, I believe Williams presented evidence to support his assertion that Attorney and Nelson exercised undue influence over her estate planning in that she was unduly influenced to close accounts that were subject to valid joint ownership or POD designations. See Lewis v. Gilmore, 366 S.W.3d 522, 524 (Mo. banc 2012). The undisputed material facts demonstrate that all the funds for the UMB CDs originated from accounts that Decedent closed. Williams failed to present any evidence that Nelson and Attorney subsequently exerted undue influence over Decedent to open any account — only that there was undue influence in the closing of the accounts.
Without authority, the principal opinion decides that “the decision whether (and to whom) to give joint ownership of the new asset, or whether (and to whom) to make a POD beneficiary designation on the new asset, is an estate planning decision.” (Op. at 434). However, this proclamation overlooks the fact that closing an account with either a POD beneficiary designation or joint ownership designation equally constitutes an estate planning decision. Logically and statutorily, divesting a person of an interest or removing a person from an account is an estate planning decision as it determines who does not receive the proceeds of that account. See sections 461.054 and 461.037, RSMo 2000.2
In support of its theory that Decedent was unduly influenced in the opening of the UMB CDs, the principal opinion states that under section 461.054.1 “the designation of a POD beneficiary is void if procured through undue influence.” (Op. at 435). However, the principal opinion has chosen to selectively cite this statutory provision. Section 461.054.1 provides, “A beneficiary designation or a revocation of a beneficiary designation that is procured by fraud, duress or undue influence is void.” (Emphasis added).
As a contingent beneficiary of Decedent’s will, Williams concedes he had no personal interest in the accounts when Decedent was forced to close them. At the point in time wherein Williams potentially can demonstrate undue influence by forcing Decedent to close various accounts, those accounts were all subject to valid joint ownership or POD designations. Williams, as he admits, had no interest in those accounts. The persons divested of their interests by any alleged undue influence were Louise Baughman (hereinafter, “Baughman”) and Norma Lamp (hereinafter, “Lamp”).
According to the facts as presented by Williams, Nelson and Attorney exercised undue influence over Decedent by forcing her to close the accounts which designated Baughman and Lamp, thereby revoking Baughman and Lamp’s status. Nelson and Attorney would have forced Decedent to cancel the estate planning choice Decedent made of her own free will. See Crocker v. Crocker, 261 S.W.3d 724, 727 (Mo.App.W.D.2008) (finding that taking summary judgment allegations as true, creation of a new beneficiary deed was a nullity as undue influence was exerted to revoke the prior deed); Hammons v. Eisert, 745 S.W.2d 253, 258 (Mo.App.S.D.1988) (finding the beneficiary of a revocable trust has a cause of action against a person who exerted undue influence and induces a settlor to revoke the trust and divert funds). Because Williams present*442ed evidence that the closing of these accounts was due to undue influence exerted upon Decedent, Decedent’s revocation of Baughman and Lamp’s beneficiary status should be declared void. Section 461.054.1. Decedent’s subsequent action of opening new accounts is of no import in this analysis because at the time Attorney and Nelson are alleged to have forced her to close those accounts, Decedent’s free choice of to whom to leave her money was overridden; all subsequent mattérs were tainted' by the initial exercise of undue influence that Williams presented in his response to Attorney and Nelson’s summary judgment motion. Williams failed to present genuine issues of material fact to overcome Attorney and Nelson’s summary judgment motion.
Conclusion
I would affirm the trial court’s judgment.

. The dissent is perplexed at the principal opinion’s discussion of one account because at the time of her death, an aggregate of Decedent’s accounts that were not subject to -probate were valued at more than $456,000.


. All further statutory references herein are to RSMo 2000.